Exhibit 10.4

STEREOTAXIS, INC.

2012 STOCK INCENTIVE PLAN

As amended and restated effective March 27, 2014

1. Purpose of the Plan.

The purpose of the Plan is to provide the Company with a means to assist in
recruiting, retaining, and rewarding certain employees, directors, consultants,
and other individuals providing services to the Company and to motivate such
individuals to exert their best efforts on behalf of the Company by providing
incentives through the granting of Awards. By granting Awards to such
individuals, the Company expects that the interests of the recipients will be
better aligned with those of the Company by providing recipients with a
proprietary interest in the growth and performance of the Company.

2. Definitions. Unless the context clearly indicates otherwise, the following
capitalized terms shall have the meanings set forth below:

A. “Act” means the Securities Exchange Act of 1934, as amended, or any successor
thereto.

B. “Award” means a grant under the Plan of an Option, Stock Appreciation Right,
Cash-Based Award or Other Stock-Based Award.

C. “Award Agreement” means the document (in written or electronic form)
communicating the terms, conditions and limitations applicable to an Award. The
Committee may, in its discretion, require that the Participant execute such
Award Agreement, or may provide for procedures through which Award Agreements
are made available but not executed. Any Participant who is granted an Award and
who does not affirmatively reject the applicable Award Agreement shall be deemed
to have accepted the terms of Award as embodied in the Award Agreement.

D. “Board” means the Board of Directors of the Company.

E. “Cash-Based Award” means an Award described in Section 7 as a Cash-Based
Award.

F. “Change of Control” means the occurrence of one or more of the following:

(1) The purchase or other acquisition (other than from the Company) by any
person, entity or group of persons, within the meaning of Section 13(d) or 14(d)
of the Act (excluding, for this purpose, the Company or its subsidiaries or any
employee benefit plan of the Company or its subsidiaries), of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Act) of 35% or
more of either the then-outstanding shares of common stock of the Company or the
combined voting power of the Company’s then-outstanding voting securities
entitled to vote generally in the election of directors;



--------------------------------------------------------------------------------

(2) Individuals who, as of the date hereof, constitute the Board (as of the date
hereof, the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board, provided that any person who becomes a director
subsequent to the date hereof whose election, or nomination for election by the
Company’s shareholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board (other than an individual whose
initial assumption of office is in connection with an actual or threatened
election contest relating to the election of directors of the Company, as such
terms are used in Rule 14a-11 of Regulation 14A promulgated under the Act) shall
be, for purposes of this section, considered as though such person were a member
of the Incumbent Board; or

(3) The consummation of a reorganization, merger or consolidation, in each case
with respect to which persons who were the stockholders of the Company
immediately prior to such reorganization, merger or consolidation do not,
immediately thereafter, own more than 50% of, respectively, the common stock and
the combined voting power entitled to vote generally in the election of
directors of the reorganized, merged or consolidated corporation’s
then-outstanding voting securities, or of a liquidation or dissolution of the
Company or of the sale of all or substantially all of the assets of the Company.

Notwithstanding the foregoing, a Change of Control shall not be deemed to have
occurred with respect to any Award that (i) provides “non-qualified deferred
compensation” within the meaning of Code Section 409A and (ii) settles upon a
Change of Control, unless such foregoing event constitutes a “change in
ownership” of the Company, a “change in effective control” of the Company, or a
“change in the ownership of a substantial portion of the assets” of the Company
in each case, as defined under Code Section 409A.

G. “Code” means the Internal Revenue Code of 1986, as amended, or any successor
thereto, and the regulations and other guidance promulgated thereunder.

H. “Committee” means the Compensation Committee of the Board, and any successor
committee thereto or such other committee of the Board as may be designated by
the Board to administer this Plan in whole or in part including any subcommittee
of the Board as designated by the Board.

I. “Company” means Stereotaxis, Inc., a Delaware corporation, and any successor
thereto.

J. “Employer” means the Company and any other entity directly or indirectly
controlling, controlled by, or under common control with, the Company or any
other entity designated by the Board or the Committee in which the Company has
an interest. The term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) has the meaning ascribed to it under Rule
405 of the Securities Act of 1933, as amended, or any successor thereto, and the
regulations and other guidance promulgated thereunder.

K. “Fair Market Value” means the closing sale price, regular way, or, in case no
such sale takes place on such date, the average of the closing bid and asked
prices, regular way, on the date such Fair Market Value is measured of one share
of Stock as reported in the principal consolidated transaction reporting system
with respect to securities listed or admitted to trading on the Nasdaq Global
Market or, if the shares of Stock are not listed or admitted to trading on the
Nasdaq Global Market, as reported in the principal consolidated transaction
reporting system with respect to securities listed on the principal national
securities exchange on which the shares of Stock are listed or admitted to
trading or, if the shares of Stock are not listed or admitted to trading on any
national

 

2



--------------------------------------------------------------------------------

securities exchange, the last quoted sale price on such date or, if not so
quoted, the average of the high bid and low asked prices in the over-the-counter
market on such date, as reported by the National Association of Securities
Dealers, Inc. Automated Quotations System or such other system then in use. If
shares of Stock are not publicly held or so listed or publicly traded, the Fair
Market Value per share of Stock shall be 100% of the fair market value of a
share of Stock on the date such Fair Market Value is measured, as determined in
good faith by the Committee.

L. “Incentive Stock Option” means a stock option which is intended to be an
incentive stock option within the meaning of Code Section 422.

M. “Non-Qualified Stock Option” means a stock option which is not an Incentive
Stock Option.

N. “Option” means both an Incentive Stock Option and a Non-Qualified Stock
Option.

O. “Other Stock-Based Award” means an Award granted pursuant to Section 7 and
described as an Other Stock-Based Award.

P. “Parent” means any corporation (other than the Company) in an unbroken chain
of corporations ending with the Company if, at the time of the granting of the
Option, each of the corporations other than the Company owns stock possessing
50% or more of the total combined voting power of all classes of stock in one of
the other corporations in such chain, or such other meaning as may be hereafter
ascribed to it in Code Section 424.

Q. “Participant” means any director or any employee of the Company, or any of
its subsidiaries (including subsidiaries of subsidiaries), or any other entity
in which the Company has a significant equity or other interest, as determined
by the Committee, as well as any individual providing services to the Company
who is selected to receive an Award; provided, that Incentive Stock Options may
only be granted to employees of the Company or any of its Subsidiaries.

R. “Plan” means the Stereotaxis, Inc. 2012 Stock Incentive Plan.

S. “Stock” means the common stock, par value of $0.001 per share, of the
Company.

T. “Stock Appreciation Right” means a stock appreciation right described in
Section 6.

U. “Subsidiary” means any corporation (other than the Company) in an unbroken
chain of corporations beginning with the Company if, at the time of granting an
Award, each of the corporations other than the last corporation in the unbroken
chain owns stock possessing 50% or more of the total combined voting power of
all classes of stock in one of the other corporations in such chain, or such
other meaning as may be hereafter ascribed to it in Code Section 424.

3. Stock Subject to the Plan.

As of the date of adoption of this Plan by the Board or the Committee, as
applicable, the number of shares of Stock available for Awards under the Plan
shall be two million seven hundred ninety thousand (2,790,000). The maximum
number of shares of Stock subject to Awards which may be granted during a
calendar year to a Participant shall be 1,000,000. The Company may, in its

 

3



--------------------------------------------------------------------------------

discretion, use shares of Stock held in the treasury in lieu of authorized but
unissued shares of Stock. If any Award shall expire or terminate or be cancelled
or forfeited for any reason, the shares subject to the Award shall again be
available for the purposes of the Plan. Any shares of Stock which are tendered
by a Participant as full or partial payment to the Company to satisfy a purchase
price related to an Award shall not be available for the purposes of the Plan.
To the extent any shares subject to an Award are not delivered to a Participant
because such shares are used to satisfy an applicable tax-withholding obligation
or used to satisfy a purchase price related to an Option, such withheld shares
shall not be available for the purposes of the Plan. Shares of Stock subject to
the grant of a Stock Appreciation Right shall not become available again for
issuance under this Plan upon exercise or settlement of such Stock Appreciation
Right for a lesser number of shares. Awards that by their terms may only be
settled in cash shall not reduce the number of shares available for purposes of
the Plan, and if cash is issued in lieu of Stock pursuant to an Award, such
shares will not become available again for issuance under this Plan.

All the shares of Stock available under the Plan may be used for the grant of
Incentive Stock Options.

4. Administration.

The Plan shall be administered by the Committee. Subject to the express
provisions of the Plan, the Committee shall have plenary authority, in its
discretion, to determine the individuals to whom, and the time or times at
which, Awards shall be granted and the number of shares, if applicable, to be
subject to each Award. In making such determinations, the Committee may take
into account the nature of services rendered by the respective individuals,
their present and potential contributions to the Employer’s success and such
other factors as the Committee, in its discretion, shall deem relevant. Subject
to the express provisions of the Plan, the Committee shall also have plenary
discretionary authority to interpret the Plan, to prescribe, amend and rescind
rules and regulations relating to it, to determine the terms and provisions of
the respective Award Agreements (which need not be identical) and to make all
other determinations necessary or advisable for the administration of the Plan.
The Committee’s determinations on the matters referred to in this Section 4
shall be conclusive.

Notwithstanding the foregoing, the Committee may not amend the terms of
outstanding Award Agreements without the approval of the Company’s shareholders
in accordance with applicable law or regulation to either reduce the exercise
price of any outstanding Option or Stock Appreciation Right, or cancel any
outstanding Option or Stock Appreciation Right in exchange for cash, another
Award, or another Option or Stock Appreciation Right with an exercise price that
is less than the exercise price of the original Option or Stock Appreciation
Right.

The Committee shall have the power and authority to determine which individuals,
including individuals outside the United States, shall be eligible to receive
Awards under the Plan. The Committee may adopt, amend or rescind rules,
procedures or sub-plans relating to the operation and administration of the Plan
to accommodate the specific requirements of local laws, procedures, and
practices. Without limiting the generality of the foregoing, the Committee is
specifically authorized to adopt rules, procedures and sub-plans with provisions
that limit or modify rights on death, disability, retirement, separation from
service or termination of employment, available methods of exercise or
settlement of an Award, payment of income, social insurance contributions and
payroll taxes, withholding procedures and handling of any stock certificates or
other indicia of ownership which vary with local requirements. The Committee may
also adopt rules, procedures or sub-plans applicable to Participants employed by
particular Employers or at particular locations.

 

4



--------------------------------------------------------------------------------

5. Options.

The Committee, in its discretion, may grant Options which are Incentive Stock
Options or Non-Qualified Stock Options, as evidenced by the Award Agreement, and
shall be subject to the foregoing and the following terms and conditions and to
such other terms and conditions, not inconsistent therewith, as the Committee
shall determine:

A. Type of Option. Incentive Stock Options may be granted to any individual
classified by the Committee as an employee of the Company, a Parent or a
Subsidiary. A Non-Qualified Stock Option may be granted to any individual
selected by the Committee, provided that in no event shall a Non-Qualified Stock
Option be granted in exchange for services performed by an individual unless the
Company is an “eligible issuer of service recipient stock” within the meaning of
Code Section 409A with respect to such individual. No individual may be granted
Options to purchase more than 1,000,000 shares of Stock during any single fiscal
year of the Company.

B. Option Prices. The purchase price of the Stock under each Option shall not be
less than 100% of the Fair Market Value of the Stock at the time of the granting
of the Option, as determined under Section 16; provided that, in the case of a
Participant who owns more than 10% of the total combined voting power of all
classes of stock of the Company, a Parent or a Subsidiary (as determined in
accordance with Code Section 422), the purchase price of the Stock under each
Incentive Stock Option shall not be less than 110% of the Fair Market Value of
the Stock on the date such Option is granted.

C. Exercise – Elections and Restrictions. The purchase price for an Option is to
be paid in full upon the exercise of the Option, either (i) in cash, (ii) in the
discretion of the Committee, by the tender to the Company (either actual or by
attestation) of shares of Stock already owned by the Participant and registered
in his or her name, having a Fair Market Value equal to the cash exercise price
of the Option being exercised, (iii) through a net or cashless (including
broker-assisted cashless exercise, to the extent permissible) form of exercise
as permitted by the Committee, or (iv) in the discretion of the Committee, by
any combination of the payment methods specified in clauses (i), (ii), or
(iii) hereof; provided that, no shares of Stock may be tendered in exercise of
an Incentive Stock Option if such shares were acquired by the Participant
through the exercise of an Incentive Stock Option unless (a) such shares have
been held by the Participant for at least one year and (b) at least two years
have elapsed since such prior Incentive Stock Option was granted.

D. Option Terms. The term of each Option shall not be more than ten (10) years
from the date of granting thereof, as determined under Section 16, or such
shorter period as is prescribed in the Award Agreement; provided that, in the
case of a Participant who owns more than ten percent (10%) of the total combined
voting power of all classes of stock of the Company, a Parent or a Subsidiary,
the term of any Incentive Stock Option shall not be more than five (5) years
from the date of granting thereof or such shorter period as prescribed in the
Award Agreement. Within such limit, Options will be exercisable at such time or
times, and subject to such restrictions and conditions, as the Committee shall,
in each instance, approve, which need not be uniform for all Participants. The
holder of an Option shall have none of the rights of a shareholder with respect
to the shares subject to Option until such shares shall be issued to him or her
upon the exercise of his or her Option. In no event shall Option holders be
entitled to dividends or dividend equivalents with respect to such Options.

 

5



--------------------------------------------------------------------------------

E. Successive Option Grants. As determined by the Committee, successive option
grants may be made to any Participant under the Plan.

F. Additional Incentive Stock Option Requirements. The maximum aggregate Fair
Market Value (determined at the time an Option is granted) of the Stock with
respect to which Incentive Stock Options are exercisable for the first time by a
Participant during any calendar year (under all plans of the Company, a Parent
and a Subsidiary) shall not exceed $100,000. A Participant who disposes of Stock
acquired upon the exercise of an Incentive Stock Option either (i) within two
years after the date of grant of such Incentive Stock Option or (ii) within one
year after the transfer of such shares to the Participant, shall notify the
Company of such disposition and of the amount realized upon such disposition.

6. Stock Appreciation Rights.

A. Grant Terms. The Committee may grant a Stock Appreciation Right independent
of an Option or in connection with an Option or a portion thereof. A Stock
Appreciation Right granted in connection with an Option or a portion thereof
shall cover the same shares of Stock covered by the Option, or a lesser number
as the Committee may determine. The maximum number of shares of Stock subject to
Awards for Stock Appreciation Rights for grants intended to qualify as
Performance-Based Awards during a calendar year shall be 1,000,000. The term of
each Stock Appreciation Right shall not be more than ten (10) years from the
date of granting thereof, as determined under Section 16, or such shorter period
as is prescribed in the Award Agreement.

B. Exercise Terms. The exercise price per share of Stock of a Stock Appreciation
Right shall not be less than 100% of the Fair Market Value of the Stock at the
time of granting, as determined under Section 16, the Stock Appreciation Right.
A Stock Appreciation Right granted independent of an Option shall entitle the
Participant upon exercise to a payment from the Company in an amount equal to
the excess of the Fair Market Value on the exercise date of a share of Stock
over the exercise price per share, times the number of Stock Appreciation Rights
exercised. A Stock Appreciation Right granted in connection with an Option shall
entitle the Participant to surrender an unexercised Option (or portion thereof)
and to receive in exchange an amount equal to the excess of the Fair Market
Value on the exercise date of a share of Stock over the exercise price per share
for the Option, times the number of shares covered by the Option (or portion
thereof) which is surrendered. Payment may be made, in the discretion of the
Committee, in (i) Stock, (ii) cash or (iii) any combination of Stock and cash.
Cash shall be paid for fractional shares of Stock upon the exercise of a Stock
Appreciation Right.

C. Limitations. The Committee may include in the Award Agreement such conditions
upon the exercisability or transferability of Stock Appreciation Rights as it
determines in its sole discretion. In no event shall Stock Appreciation Right
holders be entitled to dividends or dividend equivalents with respect to such
Stock Appreciation Rights.

 

6



--------------------------------------------------------------------------------

7. Other Stock-Based Awards and Cash-Based Awards.

The Committee may, in its sole discretion, grant Awards of Stock, restricted
Stock, restricted Stock units and other Awards that are valued in whole or in
part by reference to the Fair Market Value of Stock. These Awards shall
collectively be referred to herein as Other Stock-Based Awards. The Committee
may also, in its sole discretion, grant Cash-Based Awards, which shall have a
value as may be determined by the Committee. Other Stock-Based Awards shall be
in such form, and dependent on such conditions, if any, as the Committee shall
determine, including, but not limited to, the right to receive fully-vested
shares or the right to receive one or more shares of Stock (or the
cash-equivalent thereof) upon the completion of a specified period of service,
the occurrence of an event or the attainment of performance objectives. Other
Stock-Based Awards and Cash-Based Awards may be granted with or in addition to
other Awards. Subject to the other terms of the Plan, Other Stock-Based Awards
and Cash-Based Awards may be granted to such Participants in such amounts and
upon such terms, and at any time and from time to time, as shall be determined
by the Committee and set forth in an Award Agreement; provided that, the maximum
Cash-Based Award that may be granted to a Participant in a calendar year is
$1,000,000 to the extent it is also a Performance-Based Award. Notwithstanding
the foregoing, no dividends or dividend equivalents shall be paid with respect
to unvested Other Stock-Based Awards, including Other Stock-Based Awards that
are intended to be Performance-Based Awards.

8. Performance-Based Awards.

The Committee may, in its sole and absolute discretion, determine that certain
Awards should be subject to such requirements so that they are deductible by the
Employer under Code Section 162(m). If the Committee so determines, such Awards
shall be considered Performance-Based Awards subject to the terms of this
Section 8, as provided in the Award Agreement. A Performance-Based Award shall
be granted by the Committee in a manner to satisfy the requirements of Code
Section 162(m) and the regulations thereunder. The performance measures to be
used for purposes of a Performance-Based Award shall be determined by the
Committee, in its sole and absolute discretion, from among the following: the
Company’s earnings per share growth; earnings; earnings per share; cash flow;
working capital; expense management; customer satisfaction; revenues; financial
return ratios; market performance; shareholder return and/or value; operating
income (loss) (including earnings (loss) before income taxes, depreciation and
amortization); net income (loss); profit returns; margins; stock price; working
capital; business trends; production cost; product cost; return on assets;
project milestones; and plant and equipment performance. The performance
measures may relate to the Company, a Parent, a Subsidiary, an Employer or one
or more units of such an entity.

The Committee shall determine whether, with respect to a performance period, the
applicable performance goals have been met with respect to an Award and, if they
have, to so certify and ascertain the amount of the applicable Performance-Based
Award. Each performance measure that constitutes a criteria measured by
reference to the Company’s financial statements shall be determined in
accordance with generally accepted accounting principles as consistently applied
by the Company and, if so determined by the Committee prior to the date the
performance measures are established in writing, adjusted, to the extent
permitted under Code Section 162(m), to omit the effects of extraordinary items,
gain or loss on the disposal of a business segment, unusual or infrequently
occurring events and transactions and cumulative effects of changes in
accounting principles. The Committee shall have the discretion to adjust the
amount payable on a Company-wide or divisional basis or to reflect individual
performance and/or unanticipated factors; provided, however, that Awards which
are designed to qualify as Performance-Based Awards may not be adjusted upward
(the Committee shall retain the discretion to adjust such Awards downward).

 

7



--------------------------------------------------------------------------------

9. Vesting Limitations.

Except as otherwise provided in this Plan, each Stock Option and Stock
Appreciation Right shall have a minimum vesting period of three years from the
date of grant of such award, provided that such vesting may occur incrementally
over such three-year period. Except as otherwise provided in this Plan, the
vesting schedule of any such Award may not accelerate except in the case of
death, disability, retirement, a Change of Control, involuntary termination of
employment without cause or voluntary termination for good reason. Except as
otherwise provided in this Plan, whether an Award will be subject to accelerated
vesting upon the occurrence of one or more of these events shall be specified in
Award Agreement relating to such Award or another agreement with the
Participant, such as an employment agreement.

10. Withholding. Upon exercise of an Option, the Company shall withhold a
sufficient number of shares to satisfy the Company’s minimum required statutory
withholding obligations for any taxes incurred as a result of such exercise
(based on the minimum statutory withholding rates for federal and state tax
purposes, including payroll taxes); provided that, in lieu of all or part of
such withholding, the Participant may pay an equivalent amount of cash to the
Company. Prior to the payment, settlement, or vesting of any Award other than an
Option, the Participant shall pay to the Company, or make arrangements
acceptable to the Company for the payment of, amounts sufficient for the Company
to satisfy its required statutory withholding obligations. The Company shall
have the right to satisfy its required statutory withholding obligations by
withholding an amount of cash otherwise due to a Participant (or shares of Stock
for Awards settled in shares of Stock) upon the settlement of any Award.

11. Nontransferability of Awards.

Unless otherwise determined by the Committee and expressly set forth in an Award
Agreement, an Award granted under the Plan shall, by its terms, be
non-transferable otherwise than by will or the laws of descent and distribution
and an Award may be exercised, if applicable, during the lifetime of the
Participant thereof, only by the Participant or his or her guardian or legal
representative. Notwithstanding the above, the Committee may not provide in an
Award Agreement that an Incentive Stock Option is transferable.

12. Investment Purpose.

Each Award under the Plan shall be awarded only on the condition that all
purchases of Stock thereunder shall be for investment purposes, and not with a
view to resale or distribution, except that the Committee may make such
provision with respect to Awards granted under this Plan as it deems necessary
or advisable for the release of such condition upon the registration with the
Securities and Exchange Commission of Stock subject to the Award, or upon the
happening of any other contingency warranting the release of such condition.

 

8



--------------------------------------------------------------------------------

13. Adjustments Upon Changes in Capitalization or Corporation Acquisitions.

In the event of any change in the outstanding Stock of the Company by reason of
a stock split, stock dividend, combination or reclassification of shares,
recapitalization, consolidation, split-up, merger, or similar event, the
Committee shall adjust appropriately: (a) the number of shares or kind of Stock
(i) available for issuance under the Plan, (ii) for which Awards may be granted
to an individual Participant, and (iii) covered by outstanding Awards
denominated in stock or units of stock; (b) the exercise and grant prices
related to outstanding Awards; and (c) the appropriate Fair Market Value and
other price determinations for such Awards. In the event of any other change
affecting the Stock or any distribution (other than normal cash dividends) to
holders of Stock, such adjustments in the number and kind of shares and the
exercise, grant and conversion prices of the affected Awards as may be deemed
equitable by the Committee, including adjustments to avoid fractional shares,
shall be made to give proper effect to such event. In the event of a corporate
merger, consolidation, acquisition of property or stock, separation,
reorganization or liquidation, the Committee shall be authorized to cause to
issue or assume stock options, whether or not in a transaction to which section
424(a) of the Code applies, by means of substitution of new stock options for
previously issued stock options or an assumption of previously issued stock
options. In such event, the aggregate number of shares of Stock available for
issuance under Awards under Section 3, including the individual Participant
maximums, will be increased to reflect such substitution or assumption.

In the event of a Change of Control, notwithstanding any other provisions of the
Plan or an Award Agreement to the contrary, the Committee may, in its sole
discretion, provide for:

(1) Termination of an Award upon the consummation of the Change of Control in
exchange for the payment of a cash amount (but only in a manner which does not
result in a violation of Code Section 409A and only to the extent the terminated
Award has, in the discretion of the Committee, a positive value as of the
termination date); and/or

(2) Issuance of substitute Awards to substantially preserve the terms of any
Awards previously granted under the Plan (but only in a manner which does not
result in a violation of Code Section 409A) which are outstanding upon the
consummation of the Change of Control.

Prior to the consummation of a Change of Control, the Committee may also provide
for accelerated vesting of any outstanding Awards that are otherwise
unexercisable or unvested as of a date selected by the Committee.

14. Amendment and Termination.

The Board or the Committee may at any time terminate the Plan, or make such
modifications to the Plan as either shall deem advisable; provided, however,
that the Board or the Committee may not, without further approval by the
shareholders of the Company, increase the maximum number of shares as to which
Awards may be granted under the Plan (except under the anti-dilution provisions
of Section 13), or change the class of employees to whom Incentive Stock Options
may be granted. No termination or amendment of the Plan may, without the consent
of the Participant to whom any Award shall theretofore have been granted,
adversely affect the rights of such Participant under such Award.

 

9



--------------------------------------------------------------------------------

15. Effectiveness of the Plan.

The Plan shall become effective upon adoption by the Board or the Committee
subject, however, to its further approval by the shareholders of the Company
given within twelve (12) months of the date the Plan is adopted by the Board or
the Committee at a regular meeting of the shareholders or at a special meeting
duly called and held for such purpose. Grants of Awards may be made prior to
such shareholder approval but all Award grants made prior to shareholder
approval shall be subject to the obtaining of such approval and if such approval
is not obtained, such Awards shall not be effective for any purpose.

16. Time of Granting of an Award.

An Award grant under the Plan shall be deemed to be made on the date on which
the Committee, by formal action of its members duly recorded in the records
thereof, makes an Award to a Participant (but in no event prior to the adoption
of the Plan by the Board or the Committee).

17. Term of Plan.

This Plan shall terminate ten (10) years after the date on which it is approved
and adopted by the Board or the Committee and no Award shall be granted
hereunder after the expiration of such ten-year period. Awards outstanding at
the termination of the Plan shall continue in accordance with their terms and
shall not be affected by such termination.

18. No Right To Continued Employment.

Nothing in the Plan or in any Award granted pursuant to the Plan shall confer on
any individual any right to continue in the employ of the Employer or interfere
in any way with the right of the Employer to terminate his or her employment at
any time.

19. Choice of Law.

The Plan shall be governed by and construed in accordance with the laws of the
State of Delaware without regard to conflicts of law. Unless otherwise provided
in an Award Agreement, recipients of an Award under the Plan are deemed to
submit to the exclusive jurisdiction and venue of the federal or state courts of
Missouri, County of St. Louis, to resolve any and all issues that may arise out
of or relate to the Plan or any Award Agreement.

 

10



--------------------------------------------------------------------------------

20. Severability. If any provision of the Plan is, becomes, or is deemed
invalid, illegal, or unenforceable in any jurisdiction, or would disqualify the
Plan or any Award under any law deemed applicable by the Committee, such
provision shall be construed or deemed amended or limited in scope to conform to
applicable laws or, in the discretion of the Committee, it shall be stricken and
the remainder of the Plan shall remain in full force and effect.

* * *

The foregoing amended and restated Plan was approved and adopted by the
Committee on March 27, 2014, and approved by the Stockholders on June 10, 2014.

 

/s/ Karen W. Duros

Secretary

 

11